Citation Nr: 1737996	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected duodenal ulcer. 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel











INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1958 to May 1959, and on active duty from May 1959 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Board remanded this claim along with claims for a higher rating for service-connected duodenal ulcer and a total disability evaluation due to individual unemployability (TDIU).  In March 2017, the RO increased the disability rating for the Veteran's service-connected duodenal ulcer to 60 percent, the schedular maximum for that disability, effective December 14, 2010, the date of the claim for an increase, and granted entitlement to a TDIU solely for the duodenal ulcer, also effective December 14, 2010.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).  As the Veteran has been awarded a total rating for duodenal ulcer for the entire appeal period, the appeals for a higher rating and TDIU have been satisfied.  The Veteran's claim for service connection for depression has returned to the Board for appellate review.   

In July 2017, the Veteran's attorney withdrew as his representative.  The Veteran was notified of the withdrawal and allowed a period of time for response.  The Board recognizes the Veteran as proceeding pro se in this matter.  


FINDING OF FACT

The Veteran does not have a diagnosed psychiatric disorder manifested by depression.  




CONCLUSION OF LAW

The criteria for establishing service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

No issues with the duty to notify or duty to assist have been raised during the course of the appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board recognizes that service connection was in effect for gastritis with psychoneurosis for more than 10 years.  Service connection was awarded for this disability in a December 1960 rating decision which noted that service records showed a diagnosis and treatment for psychophysiologic gastrointestinal reaction.  A noncompensable rating was assigned.  A September 1970 rating decision recharacterized the disability as post-operative duodenal ulcer as more recent treatment and examination revealed the condition causing the symptoms was actually an ulcer.  The disability rating was increased to 20 percent.  

With regard to a service-connected disability protected under 38 U.S.C.A. § 1159  (where service connection has been in effect for 10 years or more), evaluating the disability under a different diagnostic code or changing the situs of a disability for rating purposes does not constitute severance of service connection for that disability.  See Read v. Shinseki, 651 F.3d 1296, 1300-01 (Fed. Cir. 2011).  A service-connected "disability" is not tied to a particular bodily system, such as a particular muscle group.  Id.  Rather, the protected disability "is more generally associated with the veteran's inability to perform certain acts."  Id.  In other words, "the cause of the disability and the resultant functional impairment are the same" regardless of the diagnostic code used to evaluate the degree of disability.  Id.   

By contrast, a change in diagnostic codes may violate the provisions of 38 C.F.R. § 3.951(b), if it, in effect, results in a reduction of a protected disability rating and a reduction in disability compensation.  See Murray v. Shinseki, 24 Vet. App. 420, 424-28 (2011).  In Murray, the United States Court of Appeals for Veterans Claims (Court) found that the Board failed to explain how a 10 percent rating for residuals of a left knee injury "with arthritis" under Diagnostic Codes 5260 and 5261 was adequate in light of a protected 10 percent rating under Diagnostic Code 5257 for instability, when Diagnostic Code 5257 does not encompass arthritis symptomatology.  The Court concluded that changing diagnostic codes effectively reduced the protected 10 percent rating under Diagnostic Code 5257 to 0 percent by assigning a new, separate 10 percent rating under Diagnostic Codes 5260 and 5261 in violation of 38 C.F.R. § 3.951(b).  Id. at 428.

In this case, the Veteran was service-connected for gastrointestinal complaints that were thought to be psychophysiologic in nature.  It was later discovered that the complaints stemmed from an ulcer and the diagnostic code for rating the disability was changed and the disability rating increased.  The Veteran was not at any point service-connected for a psychiatric disorder.  As such, the Board must determine if service-connection is now warranted for a psychiatric disorder.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Veteran contends that he currently suffers from depression, to include as due to his service-connected duodenal ulcer disability.  For the reasons that follow, the Board finds that the Veteran does not have a current disability for service connection purposes.  

While service treatment records dated March 1960 indicate a diagnosis of mild schizoid personality and mental deficiency, post-service treatment records are negative for any diagnosis of a mental health disorder.  

The Board acknowledges that there is evidence during the appeal period of symptoms of depression periodically that correlated with the Veteran's duodenal ulcer disability, specifically a September 2013 diagnosis of a mood disorder by a private psychologist.  However, upon VA examination of the Veteran in May of that same year, no mental disorder was found.  The Veteran reported no homicidal or suicidal ideation, mania or hypomania, panic attacks, and/or psychosis.  The examiner explained that the Veteran reported only experiencing intermittent anxiety and depression in response to financial stress, which the examiner opined was within the realm of normal human experience.  It was noted that the Veteran had not sought mental health treatment following his discharge from the Coast Guard in 1960.  

Upon reexamination of the Veteran in February 2014, a VA examiner again found no mental health disorder diagnosis, explaining that the Veteran only endorsed isolated symptoms that were not adequate for a formal mental health diagnosis.  When asked upon examination if he experienced depressed mood or anxiety, the Veteran responded "I guess depressed, I don't know," and was unable to provide additional information regarding the severity and duration of these symptoms.  The examiner further noted that there was no evidence in the Veteran's VA treatment records to support a diagnosis of a mental disorder.  Thus, the examiner found no symptoms indicative of a mental disorder.  Further, on VA examination again in March 2017, the Veteran denied anxiety and depression.  The examiner noted that the Veteran did not have symptoms attributable to a mental disability and there were no records available that showed treatment for mental health, and thus opined that the Veteran did not have a mental health diagnosis.  

The Board acknowledges a single February 2015 VA treatment record of psychological individual therapy where the Veteran's mood was noted as mildly depressed.  Again, however, no diagnosis was provided, and the Veteran reported no prior mental health history.  The evidence of record is negative for any additional treatment records of psychological therapy.

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing depression, including as secondary to his service-connected duodenal ulcer.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a psychiatric disability is not competent medical evidence.  

While the Board acknowledges the findings of the private psychologist in September 2013, the evidence of record indicates the interview was conducted over telephone, and that the Veteran never met with this particular psychologist nor was he a patient of hers.  As such, the Board finds the opinions of the various VA examiners to be of more probative value regarding whether the Veteran has a mental health diagnosis for service connection purposes.  The VA examiners' opinions were offered by medical professionals after thorough in-person examinations of the Veteran, and the opinions are supported by clear rationale.  

Accordingly, as the preponderance of the evidence is against the claim for service connection for depression, the claim must be denied.







ORDER

Entitlement to service connection for depression is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


